Citation Nr: 0737262	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2004, a statement of the case 
was issued in July 2004, and a substantive appeal was 
received in December 2004.  

The January 2004 rating decision also granted entitlement to 
service connection for bilateral hearing loss with a 20 
percent effective rating, and the veteran filed a notice of 
disagreement in December 2004 with regard to the rating 
decision.  A statement of the case was issued in March 2005.  
However, the veteran did not file a substantive appeal with 
regard to the rating decision.  Thus, the hearing loss issue 
is not in appellate status.  See generally 38 U.S.C.A. § 7105 
(West 2002).  

In October 2007, the veteran's representative submitted a 
motion to have the case advanced on the docket due to the 
veteran's advanced age.  The motion was granted by the Board 
in November 2007 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's tinnitus is related to noise exposure during 
his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for tinnitus.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service medical records are negative for complaints of 
tinnitus in service.  The veteran's February 1955 exit 
examination showed that the veteran's ears were clinically 
evaluated as normal.  No tinnitus was reported at the 
examination.

Private medical records from the Conejo Hearing Aid Center in 
August 1987 reflect that the veteran was diagnosed with 
tinnitus.  The veteran was afforded a VA audiological 
examination in December 2003.  At the examination, he stated 
that he does not have any tinnitus now and has not had any 
for many years.  

In January 2004, the veteran was granted entitlement to 
service connection for hearing loss because the RO determined 
that he had military noise exposure.  The rating decision 
cited the veteran's duties in the engine room of a submarine.  
Post-service noise exposure was also discussed.  The Board 
reads the January 2004 rating decision as essentially 
conceding acoustic trauma during service for purposes of 
hearing loss.  

The veteran was afforded a VA audiological examination in 
February 2005.  He stated that, when he was directly quoted 
at the December 2003 VA examination as stating, "(I) do not 
have any tinnitus now and have not had any for many years," 
he misunderstood the question and has had continuous 
bilateral tinnitus since the service.  The examiner indicated 
that due to inconsistent history, he was unable to determine 
with any degree of certainty whether the tinnitus the veteran 
stated he experiences is solely due to military noise 
exposure.  

The record shows noise exposure during service, and although 
tinnitus has been described as subjective, the Board views 
the medical evidence as showing that the veteran currently 
suffers from tinnitus disability.  The essential question is 
whether the tinnitus is related to the noise exposure during 
service.  The December 2003 examiner's opinion was couched in 
terms of being able to determine such a relationship with any 
degree of certainty.  The Board is unable to view this 
opinion as equivocally against the veteran's claim or for the 
veteran's claim, but only that a causal relationship cannot 
be found "with any degree of certainty."  The Board finds 
it highly significant that service connection for hearing 
loss has been established based on noise exposure during 
service.  Under the circumstances, the Board believes that 
the tinnitus issue falls within the area of reasonable doubt 
contemplated by 38 U.S.C.A. § 5107(b).  In such a case, all 
such reasonable doubt is to be resolved in the veteran's 
favor.  Entitlement to service connection for tinnitus is 
warranted on that basis.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


